DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 4/27/2022 have been considered and is persuasive.  The previous rejection has been withdrawn.


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Chapuis (U.S. Patent No. 7,554,778 B2) discloses the intermediate bus controller 102 communicates with the plurality of POL regulators by writing and/or reading digital data (either synchronously or asynchronous) via a unidirectional or bidirectional serial bus, illustrated in FIG. 1 as the synch/data (SD) line. The SD line may comprise a two-wire serial bus (e.g., I.sup.2C) that allows data to be transmitted asynchronously or a single-wire serial bus that allows data to be transmitted synchronously (i.e., synchronized to a clock signal).  In order to address any specific POL regulator in any group, each POL regulator is identified with a unique address, which may be hardwired into the POL regulator or set by other methods. The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the microcontroller is connected to a first voltage supply and has an input for receiving serial output data of the shift register, the input being connected to a serial output of the shift register, wherein the shift register has at least one data input, and wherein the diagnostic circuit diagnoses a second voltage supply and a diagnostic output of the diagnostic circuit is connected to a data input of the shift register for inputting a diagnostic bit.”
 

 
Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the microcontroller is connected to a first voltage supply and has an input for receiving serial output data of the shift register, the input being connected to a serial output of the shift register, wherein the shift register has at least one data input, and wherein the diagnostic circuit diagnoses a second voltage supply and a diagnostic output of the diagnostic circuit is connected to a data input of the shift register for inputting a diagnostic bit.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “monitoring whether the output voltage is in a target voltage range;
signaling a result of the monitoring to a microcontroller; and writing a bit value symbolizing the result into a readout position of a shift register, which is read out first by the microcontroller via a serial interface of the shift register.”

	Claims 2, 3, 5, 6 and 11-16 are allowable due to their dependencies on claim 1; claim 4 is allowable due to its dependency on claim 3; claims 9 and 10 are allowable due to their dependency on claim 8.

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866